 

Exhibit 10.7 

 

H-Cyte, Inc.

201 E. Kennedy Blvd, Suite 700

Tampa, FL 33602

March [30], 2020

 

William E. Horne

c/o: H-Cyte, Inc.

201 E. Kennedy Blvd, Suite 700

Tampa, FL 33602

 

  Re: Amendment to Employment Agreement dated October 9, 2018

 

Dear George:

 

Reference is made to the Employment Agreement (the “Employment Agreement”),
dated October 9, 2018, between you and Medovex Corp., now known as H-Cyte, Inc.
(the “Company”). Capitalized terms used in this letter (this “Letter”) and not
defined have the meanings given to them in the Employment Agreement.

 

This Letter confirms the agreement among you and the Company that the Employment
Agreement is amended to reduce your Base Salary. In furtherance of the
foregoing, Section 3(a) of the Employment Agreement is amended to provide that
your Base Salary is reduced to $0.00 per month (i.e., $0.00 per annum); provided
that on the date that the Company receives clearance from the U.S. Food and Drug
Administration to commence clinical trials for its products (the “FDA Clearance
Date”), your Base Salary will be increased to a total of $18,750.00 per month
(i.e. $225,000.00 per annum). Any subsequent increases to your Base Salary or
any additional compensation to be paid to you in connection with your employment
shall be only be as you, the Company and FWHC Holdings, LLC may agree in writing
after the date of this Letter. The Company will negotiate with you in good faith
over the next week to structure a bonus plan and equity compensation package in
connection with your continued employment that would take effect following the
FDA Clearance Date on terms that are acceptable to you, the Company and FWHC
Holdings, LLC.

 

For avoidance of doubt, you and the Company hereby irrevocably acknowledge and
agree that this reduction of your Base Salary shall not constitute Good Reason
as defined in the Employment Agreement, notwithstanding anything to the contrary
in the Employment Agreement. You further hereby unconditionally release, waive,
forever discharge, and covenant not to sue the Company, FWHC Holdings, LLC and
each of their parents, subsidiaries and affiliates, and each of their respective
present and former directors, agents, attorneys, employees, partners, investors,
shareholders, members, insurers, predecessors, successors, assigns, and
representatives (collectively, the “Released Parties”), from any and all actual
or potential claims, complaints, liabilities, obligations, promises, actions,
causes of action, liabilities, agreements, damages, costs, debts, and expenses
of any kind, whether known or unknown, that you have ever had or now have from
the beginning of time through the date of this Letter arising out of or relating
to any prior deferrals, reductions or waivers you previously made with respect
to your Base Salary or any other compensation to which you may have been
entitled to in connection with your employment with the Company, including
without limitation any claims relating to offers to issue you shares of capital
stock (or any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive shares of capital
stock) in the Company in connection with any such deferral, reduction or waiver.

 



The Employment Agreement shall be deemed to be modified and amended in
accordance with the express provisions of this Letter and the respective rights,
duties and obligations of the parties under the Employment Agreement shall
continue to be determined, exercised and enforced under the terms thereof
subject to this Letter. In the event of inconsistency between the express terms
of this Letter and the terms of the Employment Agreement, the terms of this
Letter shall govern. This Letter may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party; provided that a facsimile or .pdf signature shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original. The Released Parties shall be
express third party beneficiaries of this Letter.

 

[Remainder of page left blank intentionally]

 

   

   

 

Please sign this Letter in the space indicated below to acknowledge your
agreement to the foregoing.

 

Sincerely,

      H-CYTE, INC.         By:   Name: Michael Yurkowsky   Title: Director

 

Acknowledged and agreed as of the date set forth above:



 

  WILLIAM E. HORNE  

 

Signature Page to Amendment Letter to Horne Employment Agreement

 

   

 



